Citation Nr: 1435920	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for neck cancer, to include secondary to prostate cancer.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 until June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's VA outpatient treatment records and June 2014 Appellant Brief are located in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during service.  

2.  The preponderance of the evidence shows that the Veteran did not have prostate cancer in service.  

3.  The preponderance of the evidence shows that the Veteran does not have neck cancer.  

4.  The preponderance of the evidence shows that the Veteran did not have hypertension in service or within a year of separation.  

5.  The preponderance of the evidence shows that the Veteran did not have diabetes mellitus in service or within a year of separation.  



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  Neck cancer was not incurred in or aggravated by service, nor is it proximately caused by a service-connected disability.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

3.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

4.  Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination for his prostate cancer in February 2012.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is no evidence of a current neck cancer disability in the record and no evidence of such an injury while the Veteran was in service.  There is only a note of a neck lipoma.  There is also no evidence of hypertension or diabetes mellitus in service.  The presumptions regarding these disabilities will be discussed below.  Therefore, VA was not obligated to provide examinations for these disabilities and it has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no additional evidence that need be obtained.  

Merits of the Claims

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as hypertension or diabetes mellitus is shown in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes hypertension and diabetes mellitus, chronic diseases, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For veterans with 90 days or more of active service during a war period or after December 31, 1946, some chronic diseases such as hypertension and diabetes mellitus are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection can also be established where a disability is aggravated (permanently made worse) by a service connected disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus and prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e). 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of the Republic of Vietnam during the Vietnam War.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Prostate Cancer

The Veteran was afforded a genitourinary examination for his prostate cancer in February 2012.  There, the examiner diagnosed a carcinoma of the prostate.  The examiner opined that although the Veteran had urinary complaints such as dysuria in service, these were associated with sexually-transmitted diseases by his own admission.  The examiner also noted that there was no diagnosis of prostate cancer at the Veteran's separation examination, and it was first diagnosed in 2003.  
Therefore, the examiner opined that is was less likely than not that the carcinoma was present during service.  

The Veteran's service treatment records note many instances of urethral discharge and sexually-transmitted disease.  His January 1990 separation examination did not find any prostate problems but did note that a digital examination of the anus and rectum was not performed.  A VA examination was performed in August 1990 including a prostate examination.  There, the examiner noted the prostate was "of normal size and consistency without nodule or tenderness."  No problems related to the prostate were noted or diagnosed.  Because the preponderance of the evidence is against relating the Veteran's in-service urinary issues with prostate cancer, direct service connection cannot be awarded.  

As noted above, prostate cancer is a presumptive disease related to herbicide exposure.  The Veteran stated in his November 2012 VA-9 Form that although he did not serve in Vietnam, he served during the Vietnam era and he was exposed to herbicides during his service because  he came in contact with many servicemen from Vietnam and processed equipment that had been in use there.  The Veteran also provided previews of articles which once published, would compare chronic disease rates of deployed and non-deployed Veterans.  

The Veteran had six years and four months of foreign service, but the evidence shows he served in Germany, not Vietnam.  Furthermore, there is no evidence, nor has the Veteran claimed, that he was on a ship that was exposed to herbicides, that he served at any herbicide testing or storage facility or that he served in any location in Thailand or Korea that would have exposed him to herbicides.  The Veteran is competent and credible to describe what he has personally experienced, such as coming in contact with Veterans and equipment from Vietnam.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Despite this, he does not have the education or training to make a complex medical decision such as relating this contact to his current prostate cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board cannot award service connection for prostate cancer on a presumptive basis.  

Neck Cancer

The Veteran does not have a currently diagnosed neck cancer and there is no evidence of such a disability in service.  The Veteran was noted to have a left neck swelling in December 1985, but this was related to a gland problem.  A private clinician noted a neck lipoma in February 2003 which had been increasing in size over the past few years, but did not diagnose it as cancer.  The Veteran has stated that he believes his prostate cancer has spread to his neck.  The Veteran's prostate cancer is not service-connected.  Therefore, the claimed neck cancer cannot be service-connected secondary to prostate cancer.   Additionally, there is no competent medical evidence relating the Veteran's neck disorder to his service.  As there is no evidence of a current disability or an in-service injury, the Board also cannot find direct service connection for neck cancer.  




Hypertension

The Veteran has a current diagnosis of hypertension which was noted at least as early as September 1998.  The Veteran's blood pressure was recorded several times in service, but there are no notes of hypertension.  In an August 1990 VA examination the Veteran's blood pressure was within normal limits.  The Veteran was also noted in December 1990 to not have elevated blood pressure, and was he not on blood pressure medication at the time.  As discussed above, VA was not obligated to afford the Veteran an examination for hypertension.  There is no competent medical evidence relating the Veteran's hypertension to service. There is no evidence of hypertension in service or within one year of service and therefore the Board cannot award direct or presumptive service connection for hypertension.  

Diabetes Mellitus

The Veteran has a current diagnosis of diabetes mellitus which was noted in March 1997.  As discussed above, VA was not obligated to afford the Veteran an examination for diabetes.  As also discussed above, the Board cannot presume that the Veteran was exposed to herbicides in service and the Veteran does not have the education or training to state that his duties in service exposed him to herbicides.  Moreover, there is no competent medical evidence relating the Veteran's diabetes to his service.  There is no evidence of diabetes in service or within one year of service and therefore the Board cannot award direct or presumptive service connection for diabetes.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Here, there is no evidence of a neck cancer disability.  There is also no evidence of any of the claimed disabilities in service or within a year of service, nor is there any evidence that triggers the presumption of exposure to herbicides.  Hence, the Board finds that the evidence in this case is not in equipoise.  Therefore, based on its review of the relevant evidence, the evidence preponderates against the claims and the benefit of the doubt rule is not applicable.  Id.  Accordingly, service connection must be denied for each claim.  

ORDER

Entitlement to service connection for prostate cancer is denied.  

Entitlement to service connection for neck cancer, to include secondary to prostate cancer is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for diabetes mellitus is denied.   




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


